Title: To Thomas Jefferson from Thomas McKean, 10 August 1801
From: McKean, Thomas
To: Jefferson, Thomas


Dear Sir,
Philadelphia. August 10th. 1801.
Your esteemed letter of the 24th. last month I received, and I confess the sentiments therein expressed coeincide with my own: The hearts of our opponent leaders I do not expect to gain, but those of the persons lead by them may be secured by the measures you suggest, and when the principals discover the desertion, prudence & self-interest will induce at least a cessation of their hostilities, but I rest assured from long and attentive experience, that no measures Your Excellency or myself can adopt will ever obtain their cordial approbation, and that whenever a favorable opportunity shall occur they will exhibit their accustomed enmity against the true & firm friends of the American Revolution & of our present happy form of Republican Government.
Your answer to the impudent & ill-written remonstrance of the Tory merchants of Newhaven has been read with avidity and pleasure by all the Gentlemen with whom I converse; one Gentleman of higher mettle observed, that you honored them too much by giving them any answer whatsoever, but soon after acknowledged it might be proper, as it applied to every other of the like kind, and developed to the world the wise and just principles by which you were actuated.
When ever any party are notoriously predominant they will split; this is in nature, it has been the case time immemorial, and will be so until mankind become wiser & better—The Outs envy the Inns—The struggle in such a situation is only for the loaves & fishes.
In this State as well as Delaware it has manifested itself on account of what I have just mentioned, but by cautious & well-advised measures I can assure you, as much as a circumstance of the kind can be assured, that in Pennsylvania the division will be healed, and I flatter myself it will also be effected in Delaware.
The thirst for office is immoderate, it has become an object of serious attention, and I wish I knew how to check it.
Permit me now, Sir, to inclose a lre. I received on Saturday from Mr; Charles D. Coxe, as it will save me some time & trouble in going into detail; I beleive the contents are true. Mr; Coxe’s parents have been well known to me upwards of forty years, his mother died about four months ago, he has a sister married to Mr; Tench Coxe and another to Mr; Chamont, son of a considerable Banker in Paris, who was an Intimate acquaintance of Doctor Franklin and probably not unknown to you. Colo. Jones (member of Congress for this city) and Messrs. Girard, Vasse and Vanuxem, three French merchants here (the last a native of Dunkirk) all sincere Republican citizens, together with a great number of other respectable citizen-merchants have recommended him to your Excellency, and I can add my opinion in his favor.
Accept the assurance of the most sincere respect and friendship of, dear Sir, Your Excellency’s Most obedient humble servt
Tho M:Kean
